
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1211
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 24, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  expand and improve health care services available to women veterans, especially
		  those serving in Operation Enduring Freedom and Operation Iraqi Freedom, from
		  the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Women Veterans Health Care Improvement
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—STUDIES AND ASSESSMENTS OF DEPARTMENT OF VETERANS AFFAIRS
				HEALTH SERVICES FOR WOMEN VETERANS
					Sec. 101. Study of barriers for women veterans to health care
				from the Department of Veterans Affairs.
					Sec. 102. Comprehensive assessment of women’s health care
				programs of the Department of Veterans Affairs.
					Title II—IMPROVEMENT AND EXPANSION OF HEALTH CARE PROGRAMS OF THE
				DEPARTMENT OF VETERANS AFFAIRS FOR WOMEN VETERANS
					Sec. 201. Medical care for newborn children of women veterans
				receiving maternity care.
					Sec. 202. Training and certification for mental health care
				providers of the Department of Veterans Affairs on care for veterans suffering
				from sexual trauma and post-traumatic stress disorder.
					Sec. 203. Pilot program for provision of child care assistance
				to certain veterans receiving certain types of health care services at
				Department facilities.
					Sec. 204. Addition of recently separated women and minority
				veterans to serve on advisory committees.
				
			ISTUDIES AND
			 ASSESSMENTS OF DEPARTMENT OF VETERANS AFFAIRS HEALTH SERVICES FOR WOMEN
			 VETERANS
			101.Study of
			 barriers for women veterans to health care from the Department of Veterans
			 Affairs
				(a)Study
			 requiredThe Secretary of Veterans Affairs shall conduct a
			 comprehensive study of the barriers to the provision of comprehensive health
			 care by the Department of Veterans Affairs encountered by women who are
			 veterans. In conducting the study, the Secretary shall—
					(1)survey women
			 veterans who seek or receive hospital care or medical services provided by the
			 Department of Veterans Affairs as well as women veterans who do not seek or
			 receive such care or services;
					(2)build on the work
			 of the study of the Department of Veterans Affairs entitled National
			 Survey of Women Veterans in Fiscal Year 2007–2008;
					(3)administer the survey to a representative
			 sample of women veterans from each Veterans Integrated Service Network;
			 and
					(4)ensure that the sample of women veterans
			 surveyed is of sufficient size for the study results to be statistically
			 significant and is a larger sample than that of the study of the Department of
			 Veterans Affairs entitled National Survey of Women Veterans in Fiscal
			 Year 2007–2008.
					(b)Elements of
			 studyIn conducting the study required by subsection (a), the
			 Secretary of Veterans Affairs shall conduct research on the effects of the
			 following on the women veterans surveyed in the study:
					(1)The perceived
			 stigma associated with seeking mental health care services.
					(2)The effect of
			 driving distance or availability of other forms of transportation to the
			 nearest medical facility on access to care.
					(3)The availability
			 of child care.
					(4)The acceptability
			 of integrated primary care, women’s health clinics, or both.
					(5)The comprehension
			 of eligibility requirements for, and the scope of services available under,
			 hospital care and medical services.
					(6)The perception of
			 the personal safety and comfort of women veterans in inpatient, outpatient, and
			 behavioral health facilities of the Department.
					(7)The gender
			 sensitivity of health care providers and staff to issues that particularly
			 affect women.
					(8)The effectiveness
			 of outreach for health care services available to women veterans.
					(9)The location and
			 operating hours of health care facilities that provide services to women
			 veterans.
					(10)Such other
			 significant barriers as the Secretary of Veterans Affairs may identify.
					(c)Authority To
			 enter into contractsThe Secretary of Veterans Affairs shall
			 enter into a contract with a qualified independent entity or organization to
			 carry out the studies and research required under this section.
				(d)Mandatory review
			 of data by certain divisions within the Department
					(1)In
			 generalThe Secretary of Veterans Affairs shall ensure that the
			 head of each division of the Department of Veterans Affairs specified in
			 paragraph (2) reviews the results of the study conducted under this section.
			 The head of each such division shall submit findings with respect to the study
			 to the Under Secretary for Health and to other pertinent program offices within
			 the Department of Veterans Affairs with duties relating to health care services
			 for women veterans.
					(2)Specified
			 divisions of the DepartmentThe divisions of the Department of
			 Veterans Affairs specified in this paragraph are—
						(A)the Center for
			 Women Veterans, established under
			 section
			 318 of title 38, United States Code; and
						(B)the Advisory
			 Committee on Women Veterans, established under
			 section
			 542 of title 38, United States Code.
						(e)Reports
					(1)Report on
			 implementationNot later than 6 months after the date on which
			 the Department of Veterans Affairs publishes a final report on the study
			 entitled National Survey of Women Veterans in Fiscal Year
			 2007–2008, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the status of the implementation of the section.
					(2)Report on
			 studyNot later than 30 months after the date on which the
			 Department publishes such final report, the Secretary of Veterans Affairs shall
			 submit to Congress a report on the study required under this section. The
			 report shall include recommendations for such administrative and legislative
			 action as the Secretary of Veterans Affairs determines to be appropriate. The
			 report shall also include the findings of the head of each specified division
			 of the Department and of the Under Secretary for Health.
					(f)Definition of
			 facility of the DepartmentIn
			 this section the term facility of the Department has the meaning
			 given that term in section 1701(3) of title 38, United
			 States Code.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Veterans Affairs $4,000,000 to carry out this section.
				102.Comprehensive
			 assessment of women’s health care programs of the Department of Veterans
			 Affairs
				(a)In
			 generalThe Secretary of Veterans Affairs shall conduct a
			 comprehensive assessment of all health care services and programs provided by
			 the Department of Veterans Affairs for the health care needs of women veterans.
			 Such comprehensive assessment shall include assessments of specialized programs
			 for women with post-traumatic stress disorder, for women who are homeless, for
			 women who require care for substance abuse or mental illnesses, and for women
			 who require obstetric and gynecologic care.
				(b)Specific matters
			 studied
					(1)Identification
			 of programsFor each medical facility of the Department of
			 Veterans Affairs, the Secretary of Veterans Affairs shall identify each of the
			 following types of programs for women veterans provided by the Department and
			 determine whether effective health care services, including evidenced-based
			 health care services, are readily available to and easily accessed by women
			 veterans:
						(A)Health promotion
			 programs, including reproductive health promotion programs.
						(B)Disease prevention
			 programs.
						(C)Health care
			 programs.
						(2)Identification of
			 relevant issuesIn making such determination, the Secretary of
			 Veterans Affairs shall identify, for each medical facility of the Department of
			 Veterans Affairs—
						(A)the frequency with
			 which such services are available and provided,
						(B)the demographics
			 of the women veterans population,
						(C)the sites where
			 such services are available and provided, and
						(D)whether, and to
			 what extent, waiting lists, geographic distance, and other factors obstruct the
			 receipt of any of such services at any such site.
						(c)Authority To
			 enter into a contractThe Secretary of Veterans Affairs shall
			 enter into a contract with a qualified independent entity or organization to
			 carry out the studies and research required under this section.
				(d)Development of
			 plan To improve services
					(1)Plan
			 requiredAfter conducting the comprehensive assessment required
			 by subsection (a), the Secretary of Veterans Affairs shall develop a plan to
			 improve the provision of health care services to women veterans and to project
			 the future health care needs, including the mental health care needs of women
			 serving in the combat theaters of Operation Enduring Freedom and Operation
			 Iraqi Freedom.
					(2)List of
			 servicesIn developing the plan under this subsection, the
			 Secretary of Veterans Affairs shall list the types of services available for
			 women veterans at each medical center of the Department.
					(e)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to Congress a report on the assessment
			 conducted pursuant to subsection (a) and the plan required under subsection
			 (d). The report shall include recommendations for such administrative and
			 legislative action as the Secretary of Veterans Affairs determines to be
			 appropriate.
				(f)GAO
			 reportNot later than 6 months after the date on which the
			 Secretary of Veterans Affairs submits the report required under subsection (e),
			 the Comptroller General shall submit to Congress a report containing the
			 findings of the Comptroller General with respect to the report of the
			 Secretary, which may include such recommendations for administrative or
			 legislative actions as the Comptroller General determines to be
			 appropriate.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs $5,000,000
			 to carry out this section.
				IIIMPROVEMENT AND
			 EXPANSION OF HEALTH CARE PROGRAMS OF THE DEPARTMENT OF VETERANS AFFAIRS FOR
			 WOMEN VETERANS
			201.Medical care
			 for newborn children of women veterans receiving maternity care
				(a)Newborn
			 CareSubchapter VIII of
			 chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						1786.Hospital care
				and medical services for newborn children of women veterans receiving maternity
				careIn the case of a child of
				a woman veteran who is receiving hospital care or medical services at a
				Department facility (or in another facility pursuant to a contract entered into
				by the Secretary) relating to the birth of that child, the Secretary may
				furnish hospital care and medical services to that child at that facility
				during the seven-day period beginning on the date of the birth of the
				child.
						.
				(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1785 the
			 following new item:
					
						
							1786. Hospital care and medical services
				for newborn children of women veterans receiving maternity
				care.
						
						.
				202.Training and
			 certification for mental health care providers of the Department of Veterans
			 Affairs on care for veterans suffering from sexual trauma and post-traumatic
			 stress disorderSection 1720D of
			 title 38, United States Code, is amended—
				(1)by redesignating
			 subsection (d) as subsection (f); and
				(2)by inserting after
			 subsection (c) the following new subsections:
					
						(d)The Secretary
				shall carry out a program to provide graduate medical education, training,
				certification, and continuing medical education for mental health professionals
				who provide counseling, care, and services under subsection (a). In carrying
				out such program, the Secretary shall ensure that all such mental health
				professionals have been trained in a consistent manner and that such training
				includes principles of evidence-based treatment and care for sexual trauma and
				post-traumatic stress disorder.
						(e)The Secretary
				shall submit to Congress an annual report on the counseling, care, and services
				provided to veterans pursuant to this section. Each report shall include data
				for the year covered by the report with respect to each of the
				following:
							(1)The number of
				mental health professionals, graduate medical education trainees, and primary
				care providers who have been certified under the program required by subsection
				(d) and the amount and nature of continuing medical education provided under
				such program to such professionals, trainees, and providers who are so
				certified.
							(2)The number of
				women veterans who received counseling and care and services under subsection
				(a) from professionals and providers who received training under subsection
				(d).
							(3)The number of
				graduate medical education, training, certification, and continuing medical
				education courses provided by reason of subsection (d).
							(4)The number of
				trained full-time equivalent employees required in each facility of the
				Department to meet the needs of veterans requiring treatment and care for
				sexual trauma and post-traumatic stress disorder.
							(5)Any recommended
				improvements for treating women veterans with sexual trauma and post-traumatic
				stress disorder.
							(6)Such other
				information as the Secretary determines to be
				appropriate.
							.
				203.Pilot program
			 for provision of child care assistance to certain veterans receiving certain
			 types of health care services at Department facilities
				(a)In
			 general
					(1)Pilot program
			 requiredNot later than six months after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out a
			 two-year pilot program under which, subject to paragraph (2), the Secretary
			 shall provide child care assistance to a qualified veteran child care needed by
			 the veteran during the period of time described in paragraph (3).
					(2)Form of child
			 care assistanceChild care assistance under this section may
			 include—
						(A)stipends for the
			 payment of child care offered by licensed child care centers (either directly
			 or through a voucher program);
						(B)the development of
			 partnerships with private agencies;
						(C)collaboration with
			 facilities or programs of other Federal departments or agencies; and
						(D)the arrangement of
			 after-school care.
						(3)Period of
			 timeChild care assistance under the pilot program may only be
			 provided for the period of time that the qualified veteran—
						(A)receives a health
			 care service referred to in paragraph (4) at a facility of the Department;
			 and
						(B)requires to travel
			 to and return from such facility for the receipt of such health care
			 service.
						(4)Qualified
			 veteran definedIn this section, the term qualified
			 veteran means a veteran who is the primary caretaker of a child and who
			 is receiving from the Department of Veterans Affairs one or more of the
			 following health care services:
						(A)Regular mental
			 health care services.
						(B)Intensive mental
			 health care services.
						(C)Any other
			 intensive health care services for which the Secretary determines that the
			 provision of child care would improve access by qualified veterans.
						(5)Location of
			 pilot programThe Secretary shall carry out the pilot program at
			 no fewer than three Veterans Integrated Service Networks.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Veterans Affairs $1,500,000 for each of fiscal years 2010 and 2011
			 to carry out the pilot program under this section.
				(c)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program and shall include
			 recommendations for the continuation or expansion of the pilot program.
				204.Addition of recently
			 separated women and minority veterans to serve on advisory committees
				(a)Advisory
			 committee on women veteransSubsection (a)(2)(A) of
			 section
			 542 of title 38, United States Code, is amended—
					(1)by striking
			 and at the end of clause (ii);
					(2)by striking the
			 period at the end of clause (iii) and inserting ; and;
			 and
					(3)by inserting after
			 clause (iii) the following new clause:
						
							(iv)women who are recently separated
				veterans.
							.
					(b)Advisory
			 committee on minority veteransSubsection (a)(2)(A) of
			 section
			 544 of title 38, United States Code, is amended—
					(1)by striking
			 and at the end of clause (iii);
					(2)by striking the
			 period at the end of clause (iv) and inserting ; and; and
					(3)by inserting after
			 clause (iv) the following new clause:
						
							(v)recently separated veterans who are
				minority group
				members.
							.
					(c)Effective
			 dateThe amendments made by this section shall first apply to
			 appointments made on or after the date of the enactment of this Act.
				
	
		
			Passed the House of
			 Representatives June 23, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
